FRUGÉ, Judge.
This is a suit arising out of an inter-sectional collision of two automobiles. Plaintiff was traveling on a through street and had the right-of-way. Defendant entered the intersection in a crossing maneuver from a fully stopped position on a side street on plaintiff’s right. The trial court determined that the accident resulted from the negligence of defendant. Defendant has appealed. We affirm that decision; there is no manifest error.
For the foregoing reasons, the judgment appealed from is affirmed. Appellant to pay all costs.
Affirmed.